ORDER
PER CURIAM.
Plaintiff sued defendant on an open account. Defendant filed an affirmative defense of satisfaction of any indebtedness and a counterclaim for recovery of over-payments. The jury returned a verdict for defendant on plaintiffs claim and for defendant on defendant’s counterclaim in the amount of $5,000. Plaintiff appeals. We affirm.
The “evidence in support of [the] jury verdict is not insufficient”, “no error of law appears”, and “an opinion would have no precedential value.” Rule 84.16(b).